Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The prior art of record fails to disclose the feature: determining an actual quantity of resource blocks in each of the first and last channel state information subbands based on the actual quantity of resource blocks in the normal channel state information subband, wherein the actual quantity of resource blocks in the first channel state information subband equals an actual quantity of resource blocks in the normal channel state information subband minus mod (an index number of an initial resource block in the BWP, the actual quantity of resource blocks included in the normal channel state information subband), as recited in claim 1 and similarly recited in claims 6, 12, 14.

Terminal Disclaimer 
The terminal disclaimer filed on 8/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,511,411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papasakellariou (Pub No.: 2017/0367046) and Choi et al. (Pub No.: 2020/0021410) are show systems which considered pertinent to the claimed invention.
Papasakellariou discloses a method of a user equipment (UE) for controlling a signal. The method comprises receiving configuration information for enabling or disabling a signal transmission, 
Choi et al. discloses a wireless communication user equipment that wirelessly communicates. The wireless communication user equipment includes a communication module; and a processor configured to control the communication module. The processor is configured to receive a demodulation reference signal (DM-RS) of data channel and receive the data channel based on the DM-RS of the data channel, wherein a time-frequency resource mapped to the DM-RS is predetermined. When the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to a different purpose from the transmission of the DM-RS, the processor is configured not to receive the DM-RS in a resource element (RE) overlapping with the time-frequency resource mapped to the different purpose in the time-frequency resource mapped to the transmission of the DM-RS. The DM-RS is a reference signal specific to the wireless communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464